Title: To Benjamin Franklin from Dumas, 28 August 1778
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 28e Août 1778.
Les Lettres que j’ai reçues, et les Dépêches que j’ai pu voir depuis quelque temps, ne me disent rien de plus que ce [que] publient en même temps les Gazettes, et surtout celle de Leide, qui est la meilleure, et laquelle je suppose que vous voyez regulierement. J’ai craint, depuis ma derniere du 18, d’abuser du précieux temps de l’honorable Commission en écrivant ce qui ne valoit pas la peine d’être lu. Je vois cependant tous les jours Mr. le g—— F——. Je crois qu’il n’a pas non plus des choses fort importantes et pressantes à apprendre à sa maison. Tout est absent, et voltige dans les champs, comme des papillons, pendant ce bel Eté. Nous faisons pourtant toujours la guerre à l’oeil; et en attendant plus grande partie, nous pelotons toujours quelque petite occurrence, dont le détail, d’ailleurs inutile, ne se fie pas trop au papier. En voici pourtant une qui me fait mettre la main à la plume, parce qu’elle pourra vous intéresser. Mr. Hutton, le Morave, qui, diton, vous a porté des propositions d’accommodement, est ici depuis quelque temps, logé, d’abord chez Mad. Fagel née Boreel, et depuis 15 jours à une campagne près d’ici, chez son ami Mr. de Salgas, qui vient d’épouser Mad. Bicker, née Boreel, et pour les noces duquel il paroît être venu. Cependant, nous n’avons pas laissé de croire à la possibilité de quelque négociation secrete, cachée sous ce voyage; et j’ai profité de l’occasion, toute naturelle, qui se présentoit, d’aller féliciter Salgas. Celui-ci tire une pension de 600 L.St. et porte la clé du R—— G——, pour avoir été précepteur de ses enfans pendant quelques années. Je crois donc qu’il l’aime mieux que nous. Cependant, comme je me suis apperçu que sa prospérité ne lui a pas fait méconnoître ses anciennes connoissances, j’ai continué de l’estimer et de le voir. Nous observons seulement, l’un avec l’autre, une discrétion vraiment Pythagorique sur les affaires du temps. J’y ai vu Mr. Hutton. Il m’a paru un Ange. Je le voudrois seulement d’une autre secte, s’il est si nécessaire que l’homme en ait une: car la sienne est celle de toutes dont les connoisseurs se défient le plus. Leur Communauté parfaite de biens (et peut-être de f—— [femmes]) qui fait que de Hispahan à Zeist, et jusqu’en Amérique et au Groenland, ils ont le compte exact de la recette et dépense commune; leur despotisme absolu sur les esprits, qui prescrit à chaque classe, depuis la plus bête jusqu’à la premiere moins une, ce qu’elle doit savoir sans plus; leur nombre, beaucoup plus grand qu’on ne sait et qu’on ne pense: tout cela la rend plus redoutable encore que celle des Jésuites. Pardonnez-moi la digression, si elle est de trop. Dans la conversation Mr. Hutton me demanda si je connoissois Mr. le Chevalier Grand d’Amsterdam. Je lui dis qu’oui. Il se mit tout de suite à lui écrire une Lettre, qu’il me pria de remettre à la poste en rentrant en ville. Je l’ai fait. Demain, je compte de lui faire une visite de civilité, pour lui offrir mes services de la part de Mr. Grand, de qui je me le suis fait écrire. Si j’observe quelque autre chose d’extraordinaire, je vous en ferai part, Monsieur; sinon je n’en parlerai plus car il doit s’en retourner la semaine qui vient par Bruxelle en Angleterre. Le g—— F—— est instruit de cela, et me fait agir.
Voici quelques dépêches. Conservez, s’il vous plait celle de Paramaribo, pour la retrouver au besoin: car quand le g—— F——, qui vient d’aller pour huit jours à Amsterdam, etc. sera de retour, je le consulterai, si l’on ne pourroit pas saisir cette occasion, pour faire quelque démarche, qui mît cette République dans la nécessité de parler. Je fais bien des voeux pour la conservation de votre santé, et suis avec un très respectueux attachement, Monsieur, Votre très humble et très obéissant serviteur
Dumas
Vous verrez, dans le bout de Gazette ci-joint, le but de Particle marqué X.Paris à S.E.M. le Dr. Franklin Esqr., Min. Pl. des E.U. de l’Am.
 
Notation: M. Dumas / 28 Aug. 1778
